 GOODYEAR TIRE & RUBBER CO.The Goodyear Tire & Rubber Company and UnitedRubber, Cork, Linoleum and Plastic Workers ofAmerica, Local 44, United Rubber, Cork, Lino-leum and Plastic Workers International Union,AFL-CIO. Case 21-CA-2253320 July 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 29 February 1984 Administrative Law JudgeMichael D. Stevenson issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, ' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, The Good-year Tire & Rubber Company, Los Angeles, Cali-fornia, its officers, agents, successors, and assigns,shall take the action set forth in the Order.I In his decision, the judge inadvertently stated that the incident under-lying the written warning herein dispute occurred on 21 and 22 June1983; the correct dates are 21 and 22 July 1983.DECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENSON, Administrative Law Judge.This case was tried before me at Los Angeles, California,on January 4, 1984,1 pursuant to a complaint issued bythe Regional Director for the National Labor RelationsBoard for Region 21 on October 14, based on a chargefiled by United Rubber, Cork, Linoleum and PlasticWorkers of America, Local 44, United Rubber, Cork, Li-noleum and Plastic Workers International Union (theUnion) on August 31 (original) and October 7 (firstamended). The complaint alleges that The GoodyearTire & Rubber Company (Respondent) has engaged incertain violations of Section 8(a)(1) and (3) of the Na-tional Labor Relations Act.All dates herein refer to 1983 unless otherwise indicated.2 At fn. 12 of his brief, the General Counsel suggests that a deferralissue might be present in this case. After discussion, he concludes thatdeferral is inapplicable. I note that the issue of deferral was not raised athearing, and Respondent does not address the matter in its brief. Accord-ingly, because no party requested the Board to defer to arbitration, I will271 NLRB No. 60Issues2Whether on or about August 4 Respondent violatedthe Act by issuing a written warning to employee Anto-nio Alvarado because Alvarado engaged in union orother protected concerted activities for the purposes ofcollective bargaining or other mutual aid or protection.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of General Counsel and Respondent.On the entire record of the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACT1. RESPONDENT'S BUSINESSRespondent admits that it is a corporation engaged inthe manufacture, sale, and distribution of tires and otherrubber products and that it operates a warehouse distrib-uting facility located in Los Angeles, California. It fur-ther admits that during the past year, in the course andconduct of its business, it has sold and shipped goods,products, and materials valued in excess of $50,000 tocustomers outside the State of California. Accordingly itadmits, and I find, that it is an employer engaged in com-merce and in a business affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that United Rubber,Cork, Linoleum and Plastic Workers of America, Local44, United Rubber, Cork, Linoleum and Plastic WorkersInternational Union is a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICEA. The FactsRespondent owns and operates a 300,000-square-footwarehouse used for the shipping and receiving of tires.Located in Los Angeles, the warehouse has approximate-ly 40 warehouse personnel and 6 supervisors divided into2 shifts, 7 a.m.-3 p.m. and 3 to 11 p.m. The Union repre-sents the warehouse personnel and the most recent col-lective-bargaining agreement is effective from June 29,1982, through and including June 28, 1985. (Jt. Exh. 1.)One of the persons employed in Respondent's ware-house is Joseph Hodel, a witness at the hearing. On orabout June 21, on the 3-11 p.m. shift, he was unloadingtires from a boxcar. During the course of his shift, Hodeldiscovered that another employee named Tony Tobin,who did not testify, was employed pulling orders. Underthe job assignment system then in use in the warehouse,employees bid daily by seniority on one of three jobs;unloading tires from boxcars, unloading tires from con-not consider that issue. Carillon House Nursing Home. 268 NLRB 589(1984).343 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtainers, or pulling orders, i.e., filling tire orders from in-ventory for Respondent's customers. At the beginning ofthe shift, Tobin was initially assigned to unload contain-ers but, for reasons which do not appear of record,Tobin was later assigned to pull orders. Because Hodelwas senior to Tobin, and because Hodel consideredorder puller a more desirable job than boxcar unloader,Hodel decided to protest his job assignment for the shiftin question.First, Hodel talked to Arthur Barron, the night shiftsupervisor, but Barron refused to change assignments.Next, Hodel discussed the matter with the steward, JohnAvila. Like Barron, he indicated no interest in resolvingthe dispute.The following day, June 22, Hodel talked to a thirdperson about the matter. This was Chief Steward Anto-nio Alvarado, a witness at the hearing. The conversationbetween the two men occurred about 2:45 p.m., justbefore Alvarado finished his day shift and just beforeHodel began his night shift. On hearing Hodel's report,Alvarado said, "Don't worry, we'll get it taken care of."Then Alvarado strode over to the front office where hehad a conversation with Orville Stine, the day supervi-sor.In a loud tone of voice and while pointing his fingeron the counter for emphasis, Alvarado shouted, "Whatkind of problems are we having now, we've had prob-lems like this before." Then Alvarado launched into theseniority rights of Hodel and the facts regarding the lat-ter's complaint. While this was occurring, three or fourother persons were in and around the front office area.Apparently, some or all of them were Respondent's cus-tomers, there to arrange for various shipments of tires.Another person was also nearby. This was ThomasBroudy, the zone warehouse supervisor, in charge ofwarehouse operations for both shifts.Broudy had been doing some work in an adjoiningoffice, but was attracted by Alvarado's loud entreaties toStine. He left his office and stood close to the two menfor up to 1-2 minutes, but said nothing. Stine told Alva-rado to stop pointing his finger at him. Then, Broudyclaimed he was called away by a fire alarm which turnedout to be false.Meanwhile, Alvarado reported back to Hodel, whohad remained outside the office area, that he had notbeen successful with Stine. Then, a few moments later,Broudy returned to the area and Hodel decided tohandle the matter himself. Using a different approachfrom Alvarado, Hodel explained to Broudy what hadhappened the night before. To this report, Broudy re-plied that Hodel had every right to come out of theboxcar and work as an order puller. Broudy promised todiscuss the matter with Night Supervisor Barron. At thispoint, Alvarado, who had been about 3-4 feet away fromHodel, engaged Broudy in heated conversation. There issome conflict as to exactly what was said. Alvaradoclaimed that Broudy said words to the effect that "Iwouldn't treat somebody like you fair if you had 30years to work in a place like this." Hodel testified on re-buttal that it sounded like, "If you were here for 30years I wouldn't be fair." According to Broudy, hestated, "I've got 30 years with this company, and I'mjust as fair with you as I am with anyone else." BecauseAlvarado was not generally a credible witness as I dem-onstrate below, I do not credit his testimony on thispoint. What is important is that according to Hodel, hehad received satisfaction on his oral grievance after talk-ing to Broudy, and that so far as he, Hodel, was con-cerned, the matter was closed. Indeed, the parties stipu-lated that the grievance was settled at this moment.Broudy testified that, in light of Alvarado's conductwith Stine, he intended to discipline the former with awritten letter of reprimand. This was not done untilAugust 4. The custom and practice at Respondent'swarehouse was to issue written reprimands within 2-3days of the alleged infraction. Broudy did not disputethis, but explained that he had left on a week's vacationon or about July 23, a Saturday, and could not attend tothe Alvarado matter until his return. On rebuttal, UnionPresident Terrance Skotnes testified that on July 27 heattended a third-step grievance meeting with three man-agement representatives: Jack Jansen, a witness at thehearing, Stine, who did not testify, and Broudy. I creditthe testimony of Skotnes and find that Broudy was noton vacation for the entire week after July 22.Meanwhile, Alvarado complained to Skotnes that hewas being harassed on the job. So Skotnes arranged ameeting for August 3 in the office of Jansen, Respond-ent's regional manager for human relations development.The meeting lasted about 30 minutes or so and consistedprimarily of Alvarado describing four incidents of al-leged harassment by management representatives. Ac-cording to Alvarado, one of his problems was caused byBroudy, who was telling other persons in the warehouseto strike Alvarado with a mechanical cart. Broudy hadallegedly done this on several occasions. Alvarado hadnever filed a grievance about this, nor was he even veryconcerned, because, according to his testimony, "I'mcovered by Goodyear's insurance. So, if they hit me,they're going to pay for it one way or another." Broudydenied that he had ever told anyone to run over Alvara-do and both Skotnes and Jansen denied that the matterwas even discussed at all at the August 3 meeting. I findthat this subject was never discussed at the meeting andthat Broudy never told anyone to run over Alvarado.Two other elements of alleged harassment which Al-varado said he raised at the August 3 meeting concernednot being permitted to use the bathroom in the frontoffice area or even come up to the front office at all.Jansen recalls only the latter being discussed and re-solved, by Jansen stating that, as long as Alvarado's su-pervisor has consented to his absence from his duty sta-tion, there would be no objection to Alvarado's being inthe area near the office. Jansen also testified that he sawAlvarado frequently in the forbidden area anyway.Finally, all agree that Alvarado raised the issue ofbeing unfairly required to take his tow motor with himwhen he went on break. Alvarado was usually assignedto door 21, and Respondent's management apparentlyfelt that leaving the machine unattended might expose itto theft. Another aspect of the problem concerned Al-varado's occasional inability to remember to take thetow motor back to door 21 after his break was over. Al-344 GOODYEAR TIRE & RUBBER CO.though Stine had reminded him on several occasions,Stine also stated a short time before the meeting that hewas tired of having to remind Alvarado and that thelatter would have to remember on his own or face disci-plinary action. After discussion, this matter also appearedto be resolved on an amicable basis.On August 4, Alvarado received a letter from Broudy.This letter (G.C. Exh. 2a) reads as follows:Mr. A. AlvaradoChief Steward Local #44Los Angeles, CaliforniaSubject: Warning LetterDear Mr. Alvarado:This letter is a written warning on your conducttoward Mr. Orville Stine, Warehouse Foreman, onJuly 22, 1983, at 2:55 PM.Mr. Alvarado, you were verbally warned bymyself on October 7, 1982 about your conduct atDoor 21.On the date of July 22, 1983, you stormed intothe shipping office yelling at Mr. Stine and bangingyour fist on the counter demanding that warehouse-men, Joe, has seniority rights. Mr. Stine told you "Idon't yell at you, you don't yell at me and quitpounding on the counter."I feel this was one of the worst outbursts from aUnion representative I have ever witnessed in aplace where business was being conducted. Thisdemonstrates the type tactics you use to conductUnion business. I insist you correct your behaviorwhen conducting Union business or you will forceme to take further disciplinary action./s/ T W BroudyZone Warehouse SuperintendentT W Broudycc: T Skotnes, Vice President Local #44J Hetrick, Jr., Mgr Zone Distr SvcsJ Jansen, Mgr HrdA copy of the letter to Alvarado was also sent toSkotnes. (G.C. Exh. 2(b).)Contrary to a statement in the letter, Alvarado deniedthat he had ever received an oral warning on October 7,1982, as alleged in the warning letter. While admittingthere had been an incident with a person named"Ginger," and that he had discussed the incident withBroudy, Alvarado denied that he had been told he wasreceiving an oral warning, or that he was otherwiseaware of this fact. Broudy testified that he had clearlytold Alvarado that he was being given an oral warning.No copy of any documentation of an oral warning forAlvarado was ever given to the Union, and no documen-tation was ever placed in Alvarado's personnel file. Acopy of Broudy's own documentation of Alvarado's oralreprimand was received into evidence. (R. Exh. 3) Thisdocument was allegedly kept by Broudy in a separatefile and there is no evidence that anyone from the Union,not to say Alvarado, had ever seen the document or waseven aware of its existence.On or about September 12, Alvarado asked Hodel tosign a formal written grievance concerning the events ofJuly 21. (R. Exh. 1.) When Hodel protested that thematter had been closed on July 22 after the discussionwith Broudy referred to above, Alvarado said that thegrievance was for his private records only. Instead ofkeeping the grievance in his records, Alvarado filed thedocument on or about September 12 by placing it on thedesk of Stine. When asked at hearing why he had filedthis grievance, Alvarado untruthfully testified becauseHodel kept asking him what had happened to his griev-ance. In fact, Hodel did ask Alvarado subsequent to thefiling of the grievance why he had filed it, and Alvaradoresponded that Hodel's case had not been settled. Tothis, Hodel responded that the case had been settled. Onor about November 3, the Union withdrew the grievancewithout Respondent ever having acted on it.B. Analysis and ConclusionsI begin by noting that the discipline at issue in thiscase arose out of Alvarado's performance of his duties aschief steward. As a general rule, performance of stewardfunctions by an employee is a protected activity.3One ofthe most important steward functions is the filing ofgrievances. When filing and processing grievances, stew-ards are protected by the Act even if they "exceed thebounds of contract language, unless the excess is extraor-dinary, obnoxious, wholly unjustified, and departs fromthe res gestae of the grievance procedure."4To measure the conduct of Alvarado against the abovestandard of conduct set by the Board, I turn to therecord. First, Alvarado has been Respondent's employeefor 16 years, and chief steward for 3-4 years. Except foran incident with a person named Ginger, Alvarado's em-ployment history has generally been acceptable. By com-parison, Alvarado's credibility in this case is poor. Ac-cordingly, the facts and circumstances from his point ofview must be closely scrutinized.In addition to Alvarado's employment history, I findthat other aspects of the instant case are not subject toserious dispute. For example, I find that Alvarado wasacting in good faith in presenting Hodel's grievance toStine. Further, even though the merit of Hodel's griev-ance is irrelevant to the determination of whether Alvar-ado's conduct was protected, under the Act,5I find inthis case that the grievance had merit and was resolvedalmost immediately. For the reasons stated above, andbecause Alvarado never departed from the res gestae ofthe grievance, I find that the General Counsel has estab-lished a prima facie case of violation of Section 8(a)(1).Accordingly, I turn to the gist of the case: whether Al-varado in his role of chief steward, presenting a griev-ance to Stine, exceeded "the bounds of lawful conduct ina moment of animal exuberance or in a manner not moti-vated by improper motives."63 McGuire d Hester, 268 NLRB 265 fn. 1 (1983).4 Union Fork & Hoe Co., 241 NLRB 907. 908 (1979).a Wagner-Smith Co., 262 NLRB 999 fn. 2 (1982).6 Union Fork d Hoe Co., supra. 241 NLRB at 908.345 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that Alvarado did not remove himself from theprotection of the Act during his encounter with Stine.As a basis for this conclusion, I note several factors. Oneof the most striking is the failure of Respondent to callStine as a witness. Although Stine is a current employee,and although Stine was allegedly most affronted by Al-varado's behavior, no reason was given for his absencefrom the case. Accordingly, I draw an adverse inferencefrom his absence, which I weigh against Respondent inthis case.Next, I turn to Alvarado's conduct on July 22. I findthat he did in fact raise his voice and point with hisfinger on the counter in the front office. Assuming with-out finding, that some of Respondent's customers were inthe immediate area, I find that no disruption occurred,the incident lasted for 1-2 minutes, and was not consid-ered serious by either Stine or Broudy at the time.8Respondent contends that certain undisputed elementsremove Alvarado's behavior from the protection of theAct. (Br. 4-5)(1) That Alvarado failed to ask for a private meetingwith Stine. This is true, but neither did Stine or Broudysuggest such a private meeting.(2) That Alvarado was speaking loudly and beating hisfinger repeatedly on a counter. I find this to be factualand note that in his opening remarks to Stine Alvaradomade reference to some prior similar breach of the con-tract. I also note that Alvarado did not use profanity andwas not personally abusive or threatening toward Stine.(3) Alvarado disrupted Respondent's business andmade a public spectacle before certain of Respondent'scustomers. None of Respondent's customers testified todescribe the scene. Broudy, attracted from another officeby Alvarado's loud voice, stood nearby and said nothingfor up to 1-2 minutes. This does not seem very serious tome, especially noting the warehouse setting where it oc-curred.The failure of Broudy to take immediate action onJuly 22 becomes more striking when one considers thedate of the letter of reprimand, August 4. This delay wasfirst explained by Broudy's testimony that he had taken aI-week vacation. This testimony cannot be credited,however, because Skotnes testified that on July 27,Broudy participated in a third step grievance meetingwith him.The General Counsel contends that the delayed letterof reprimand is important for two reasons. Not only doesit impeach the claim of Respondent that Alvarado wasinsubordinate on July 229 (I find that he was not, at leastMartin Luther King. Sr., Nursing Center, 231 NLRB 15 fn. I (1977).s Compare Alvarado's behavior to that of the steward in Postal Service,268 NLRB 274 (1983). There the Board found that the General Counselhad proven a prima facie case because a warning letter showed on itsface that it was motivated in part by the steward's promise to file multi-ple grievances over a dispute regarding timecards. The Board went on tofind contrary to the administrative law judge that respondent would havedisciplined the steward even in the absence of his protected activity. Inthe instant case, I find that Respondent would not have disciplined in theabsence of the protected activity.9 It was the custom and practice of Respondent to issue letters of rep-rimand within 2-3 days of any alleged infraction. No credible reason wasgiven why Alvarado's letter was issued almost 2 weeks after the allegedinfraction.not to a degree to render his conduct unprotected) butalso indicates that the real reason for the letter was topunish Alvarado for seeking the assistance of the Unionat the August 3 meeting.There is certainly evidence to support the GeneralCounsel's alternative theory. For example, no one men-tioned at the meeting that Alvarado was about to receivea letter of reprimand for his conduct of July 22. Giventhe purpose of the meeting between Respondent and theUnion, i.e., to air Alvarado's complaints of alleged har-assment, it would have been expected that Broudy wouldhave mentioned the letter, so the basis for it could havebeen discussed. Failure to mention the letter under thecircumstances suggests to me that Broudy did not decideon it until the meeting had been concluded.All of the above seems possible to me, but I decline tomake findings on this aspect of the case. First, as notedabove, it is difficult to determine exactly what was saidby Alvarado at the meeting. Part of what he claims tohave said is contradicted by other witnesses who arecredible. If Alvarado did complain that Broudy was tell-ing other employees to strike him with a mechanicalcart, such a complaint was a total fabrication. In fact, thepurpose of Alvarado's entire series of complaints at theAugust 3 meeting seems to be identical to the solicitationand filing of the September 12 Hodel grievance. Thispurpose may have been a bad-faith abuse of the griev-ance system, undertaken to provide an unnecessary de-fense to Alvarado's protected conduct on July 22.°0However, it is unnecessary to resolve with certainty thevarious questions arising out of the August 3 meeting asreflected in the present paragraph and the one precedingit.I find without any doubt that Respondent has violatedSection 8(a)(l) of the Act by its issuance of the letter ofreprimand to Alvarado for presenting a grievance tomanagement while performing his job as chief steward. "I further find that it is unnecessary to decide whetherRespondent's conduct also violated Section 8(a)(3) of theAct inasmuch as the remedy necessary to effectuate thepolicies of the Act would be identical in either case. 2'o Alvarado's bad faith is much more apparent with the ill-advisedfiling of the Hodel grievance. By then, Alvarado had already receivedthe letter of reprimand. On August 3, he may only have suspected that itwould be issued. In any case, I agree with the General Counsel that theSeptember 12 filing of the Hodel grievance is essentially irrelevant to theviolation of the Act which occurred on August 4. 1 further note the caseof Teamsters Local 294 (Island Dock Lumber), 145 NLRB 484, 492 (1963),enfd. 342 F.2d 18 (2d Cir. 1965), where the Board stated that the "clean-hands doctrine" of equity does not operate against a charging party (oralleged discriminatee) since proceedings such as this are not for the vindi-cation of private rights but are brought in the public interest and to effec-tuate statutory policy.I In Crown Central Petroleum Corp. v. NLRB, 430 F.2d 724 (5th Cir.1970), two employees presented a grievance to management on May 9,1968. The next day, one of the two received a reprimand letter for "abu-sive and insubordinate language directed at supervisors." The conductfound to be protected was much more egregious than that engaged in byAlvarado. The Board had affirmed an 8(a)(1) violation, but reversed thetrial examiner's finding of an 8(aX3) violation. The Court enforced theBoard's order.12 Universal City Studios, 253 NLRB 1013, 1017-18 (1981).346 GOODYEAR TIRE & RUBBER CO.In conclusion, I also need not determine whether Al-varado's encounter with Broudy on October 7, 1982,after an incident with Ginger, was an oral reprimand forpurposes of Respondent's progressive disciplinary proce-dure, the next step of which is the issuance of a writtenletter of reprimand. 'CONCLUSIONS OF LAWi. Respondent, The Goodyear Tire & Rubber Compa-ny, is engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2. The Union, United Rubber, Cork, Linoleum andPlastic Workers of America, Local 44, United Rubber,Cork, Linoleum and Plastic Workers InternationalUnion, is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. The following employees of Respondent constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All employees employed in the warehouse, locatedin Los Angeles, California, exclusive of office cleri-cal employees, watchmen and guards, professionalemployees and supervisors as defined in the Nation-al Labor Relations Act. [See Jt. Exh. 1.]4. At all times material herein, the Union has been theduly designated exclusive representative of the employ-ees in the aforesaid appropriate unit.5. On or about August 4, Respondent issued a writtenletter of reprimand to employee and Chief Steward An-tonio Alvarado.6. By issuing said letter of reprimand to Alvarado forperforming protected concerted activities, Respondenthas violated Section 8(a)(1) of the Act.THE REMEDYHaving found that Respondent has violated Section8(a)(1) of the Act, I will recommend that it be orderedto cease and desist therefrom and take certain affirmativeaction as set forth below designed to effectuate the poli-cies of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed14ORDERRespondent, The Goodyear Tire & Rubber Company,Los Angeles, California, its officers, agents, successors,and assigns, shall1. Cease and desist from(a) Issuing written letters of reprimand to union stew-ards or other employees for presenting grievances to11 Alvarado denied that he had ever received an oral reprimand onOctober 7, 1982, and his personnel file did not reflect that he had.14 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.management, or for engaging in other protected concert-ed activity.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights to self-organization, to form, join, or assist labororganizations, to bargain collectively through representa-tives of their own choosing, and to engage in other con-certed activities for the purposes of collective bargainingor other mutual aid or protection, or to refrain from anyand all such activities.2. Take the following affirmative action necessary toeffectuate the purposes and policies of the Act.(a) Rescind the letter of reprimand issued to employeeAntonio Alvarado on August 4.(b) Expunge from all files and records, including butnot limited to any private files kept by supervisors, anyreference to the disciplinary letter of August 4 issued toemployee Antonio Alvarado and notify him in writingthat this has been done and that evidence of this unlaw-ful discipline will not be used as a basis for future per-sonnel actions against him.'5(c) Post at its Los Angeles, California warehousecopies of the attached notice marked "Appendix."'6Copies of the notice, on forms provided by the RegionalDirector for Region 21, after being signed by Respond-ent's authorized representative, shall be posted by Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that the notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.Is Sterling Sugars, 261 NLRB 472 (1982).'6 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT issue written letters of warning to unionstewards or other employees who are presenting griev-ances to management, or are engaged in other protectedconcerted activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed them by Section 7 of the NationalLabor Relations Act.347 348 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL rescind the letter of reprimand issued to em- done and that evidence of this unlawful discipline willployee Antonio Alvarado on August 4, 1983. not be used as a basis for future personnel actions againstWE WILL expunge from our files, including but not him.limited to any private files kept by our supervisors, anyreferences to the disciplinary letter of August 4 issued to THE GOODYEAR TIRE & RUBBERAlvarado and WE WILL notify him that this has been COMPANY